            Case 3:19-cv-07075 Document 1 Filed 10/28/19 Page 1 of 7



 1 MCGUIREWOODS LLP
   ALICIA A. BAIARDO SBN #254228
 2 abaiardo@mcguirewoods.com
   ALEXANDER J. GERSHEN SBN #291929
 3 agershen@mcguirewoods.com
   Two Embarcadero Center
 4 Suite 1300
   San Francisco, CA 94111-3821
 5 Telephone: 415.844.9944
   Facsimile: 415.844.9922
 6
   Attorneys for Panasonic Corporation
 7 of North America

 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11
   PANASONIC CORPORATION OF                    CASE NO. 3:19-cv-7075
12 NORTH AMERICA,
                                               COMPLAINT FOR DAMAGES
13                 Plaintiff,
                                                   1.       BREACH OF CONTRACT
14          vs.                                    2.       GOODS SOLD & DELIVERED
                                                   3.       ACCOUNT STATED
15 BERKELEY MUSIC GROUP, and                       4.       QUANTUM MERUIT
   DOES 1-20 inclusive,
16
                Defendants.
17

18

19

20

21

22          Plaintiff Panasonic Corporation of North America (“Panasonic”) brings this action to
23 recover damages against Berkeley Music Group (“BMG”). The following allegations are based upon

24 Panasonic’s knowledge with respect to its own acts and information and belief and the investigation

25 of counsel as to all other matters.

26                                                PARTIES
27          1.     Plaintiff, Panasonic Corporation of North America, is incorporated in Delaware with
28 a principal place of business of New Jersey.

                                                        1
                                         PLAINTIFF’S COMPLAINT
            Case 3:19-cv-07075 Document 1 Filed 10/28/19 Page 2 of 7



 1          2.      Defendant, Berkeley Music Group, is an active California domestic nonprofit located

 2 at 1300 Clay Street, Suite 100, Oakland, California 94612-1427.

 3          3.      BMG’s founder, President, CEO, and registered agent for service of process is David

 4 M. Mayeri (“Mayeri”).

 5          4.      Panasonic is informed to believe that Mayeri has authority to act on behalf of BMG,

 6 including entering contracts on behalf of BMG.

 7          5.      Panasonic is without sufficient information to specifically identify those persons

 8 named fictitiously herein as Does 1-20. Panasonic reserves the right to amend this Complaint to

 9 specifically identify those parties once their identities become known.

10                                     JURSDICTION AND VENUE
11          6.      This Court has jurisdiction to hear this case pursuant to 28 U.S.C. § 1332 as the
12 matter in controversy exceeds the sum of $75,000 and is between citizens of different states. This

13 Court also has jurisdiction over Panasonic’s claims because the majority of the events at issue

14 occurred in this jurisdiction, including the alleged breach of contract.

15          7.      Venue is proper pursuant to 28 U.S.C. §1391 because BMG resides in this judicial
16 district, because BMG’s contacts would be sufficient to subject it to personal jurisdiction in this

17 judicial district, because a substantial part of the events or omissions giving rise to the claims

18 occurred in this judicial district, and because Plaintiff was harmed in this judicial district.

19                                FACTS COMMON TO ALL COUNTS
20          8.      Upon information and belief, BMG was formed to renovate the UC Theatre, located

21 at 2036 University Ave, Berkeley, CA 94704 (“UC Theatre”).

22          9.      Upon information and belief, BMG reopened the UC Theatre in the Spring of 2016.

23          10.     Upon information and belief, BMG raised $5.6 million through donations and grants

24 to renovate the UC Theatre.

25          11.     Upon information and belief BMG receive a $1.3 million matching grant from the

26 Taube Philanthropies to renovate the UC Theatre.

27          12.     Upon information and belief, BMG renamed the UC Theatre the UC Theatre Taube

28 Family Music Hall.

                                                       2
                                           PLAINTIFF’S COMPLAINT
            Case 3:19-cv-07075 Document 1 Filed 10/28/19 Page 3 of 7



 1          13.    Based on a written proposal dated November 30, 2015, BMG entered into a contract

 2 (the “Contract”) with Serb Systems Inc. dba Pro Media UltraSound (“Pro Media”) on December 2,

 3 2015 related to new sound systems for the UC Theatre. Attached as Exhibit 1 is a true and correct

 4 copy of the Contract.

 5          14.    On February 17, 2016, Mayeri, as BMG’s President and CEO, re-confirmed the

 6 Contract by e-mail, specifically acknowledging that he signed the Contract, and further

 7 acknowledging “[a]s stated on December 2nd we are committed to the installation of all three

 8 systems (Leopard, Constellation & Cinema).” Attached as Exhibit 2 is a true and correct copy of

 9 the February 17, 2016 e-mail.

10          15.    The total amount of the Contract was $701,361.50, which was approved by BMG

11 through Mayeri.

12          16.    The total amount of $701,361.50 was subsequently reduced to $465,705.18 by

13 mutual agreement of the parties to remove from the contract certain scopes of work. However, BMG

14 has not paid this amount.

15          17.    On or about June 3, 2016, Panasonic acquired Pro Media, including all of Pro

16 Media’s contractual rights with BMG, including the Contract.

17          18.    On May 26, 2016, Panasonic’s predecessor-in-interest, Pro Media, sent e-mails and

18 invoices to BMG related to the Contract. Attached as Exhibit 3 are true and correct copy of the e-

19 mails and invoices sent to BMG regarding the Contract.

20          19.    Included in these e-mails and invoices are the payment terms which requires BMG’s

21 payment within 120 days of the hard opening date on April 7, 2016 for Meyer loudspeakers and

22 equipment and payment within 60 days of invoice for all other services and materials (non-Meyer

23 equipment).

24          20.    BMG, through Mayeri, signed and acknowledged a June 7, 2016 list of equipment

25 received and installed. Attached as Exhibit 4 is a true and correct copy of the list of equipment.

26          21.    Upon information and belief, on or around August 8, 2016, Panasonic or its

27 predecessor-in-interest, Pro Media, sent BMG a detailed invoice in the amount of $465,705.18

28 related to the Contract.

                                                     3
                                          PLAINTIFF’S COMPLAINT
           Case 3:19-cv-07075 Document 1 Filed 10/28/19 Page 4 of 7



 1         22.     On September 6, 2016, BMG made a payment $28,705.00 with respect to the

 2 Contract.

 3         23.     On March 17, 2017, BMG made a second payment of $20,000.00 with respect to the

 4 Contract.

 5         24.     From March 17, 2017 to present, BMG has not made any additional payments with

 6 respect to the Contract. BMG still owes Panasonic $417,000.18.

 7         25.     On January 17, 2019, Panasonic sent BMG an invoice that set forth the balance owed

 8 by BMG. Attached as Exhibit 5 is a true and correct copy of the January 17, 2019 Invoice.

 9         26.     Based on the above facts, BMG owes Panasonic $417,000.18 plus statutory pre-

10 judgment interest accruing 120 days after April 7, 2016.

11
                                     FIRST CLAIM FOR RELIEF
12                                       Breach of Contract
                                           (Against BMG)
13

14         27.     Panasonic re-alleges and incorporates herein by reference the matters alleged in

15 paragraphs 1-26 of this Complaint.

16         28.     On December 2, 2015, Panasonic’s predecessor-in-interest Pro Media, entered into

17 valid and enforceable agreement, the Contract, with BMG. See generally Exhibit 1.

18         29.     Under the terms of the Contract, BMG promised to pay Panasonic’s predecessor-in-

19 interest $701,361.50 for certain specified sound systems for the UC Theatre.

20         30.     BMG agreed that its “[p]ayment for Meyer loudspeakers and equipment must be

21 received within 120 days of hard opening in 2016,” which later became a hard opening date of April

22 7, 2016.

23         31.     BMG also agreed that its “[p]ayment for all other services and materials (non-Meyer

24 equipment) must be received within 60 days of invoice.”

25         32.     Pursuant to the terms of the Contract, Panasonic’s predecessor-in-interest, Pro

26 Media, delivered to BMG certain equipment and materials and performed other services outlined in

27 the Contract.

28         33.     On or about August 8, 2016, following the parties’ discussion and agreement

                                                    4
                                        PLAINTIFF’S COMPLAINT
            Case 3:19-cv-07075 Document 1 Filed 10/28/19 Page 5 of 7



 1 regarding reduction of the prior invoices to date, Panasonic’s predecessor-in-interest, Pro Media,

 2 sent BMG a detailed invoice in the amount of $465,705.18 related to the equipment delivered to

 3 BMG and for other services and materials related to the Contract.

 4          34.    BMG made two payments related to the Contract, totaling $48,705.00.

 5          35.    From March 17, 2017 to present, BMG has not made any additional payments with

 6 respect to the Contract, despite demand having been made by Panasonic.

 7          36.    BMG breached the terms of the Contract by, among other things, failing to timely

 8 pay the amount owed under the Contract, causing Panasonic damage thereby.

 9          37.    Panasonic, and its predecessor-in-interest Pro Media, performed all, or substantially

10 all, of the obligations imposed on it under the Contract.

11          38.    As a direct and proximate result of the breach by BMG of the Contract, Panasonic

12 sustained damages in amount to be proven at trial, but not less than $417,000.18.

13
                                    SECOND CLAIM FOR RELIEF
14                                 GOODS SOLD AND DELIVERED
                                          (Against BMG)
15

16          39.    Panasonic re-alleges and incorporates herein by reference the matters alleged in

17 paragraphs 1-38 of this Complaint.

18          40.    BMG requested that Panasonic’s predecessor-in-interest Pro Media perform services

19 and provide materials as outlined in the Contract.

20          41.    BMG received the products and services ordered in good order and condition,

21 pursuant to the contractual specifications. The sale is evidenced by the Contract, e-mails, and

22 invoices marked Exhibits 1 through 5.

23          42.    BMG defaulted in payment of the outstanding invoices in which the original total

24 amount was $701,361.50, which after two payments and a mutual agreement to reduce the balance,

25 resulted in an unpaid balance of $417,000.18.

26          43.    Under Commercial Code section 2607(a) and Commercial Code section 2609(1),

27 BMG became liable and indebted to Plaintiff for the sum of $417,000.18, with interest accruing as

28

                                                     5
                                         PLAINTIFF’S COMPLAINT
            Case 3:19-cv-07075 Document 1 Filed 10/28/19 Page 6 of 7



 1 of April 7, 2016, until paid in full.

 2          44.      The claim of indebtedness sued herein is not subject to the provisions of Civil Code

 3 Section 1812.10 and 2984.4 because said indebtedness did not arise from a retail installment contract

 4 or under a contract for the purchase and/or financing of a motor vehicle.

 5          45.      Prior to the filing of this action, demand has been made upon BMG, who have failed

 6 and refused, and continues to fail and refuse to make payment thereunder.

 7                                    THIRD CLAIM FOR RELIEF
 8                                         ACCOUNT STATED
                                              (Against BMG)
 9          46.      Panasonic re-alleges and incorporates herein by reference the matters alleged in

10 paragraphs 1-45 of this Complaint.

11          47.      Within four years past and prior to the commencement of this action, an account was

12 stated in writing by and between Panasonic and BMG in the amount of $417,000.18. No part has

13 been paid, and the total thereof is now due and payable, with interest accruing from and after April

14 7, 2016 until paid in full.

15                                   FOURTH CLAIM FOR RELIEF
16                                        QUANTUM MERUIT
                                              (Against BMG)
17          48.      Panasonic re-alleges and incorporates herein by reference the matters alleged in

18 paragraphs 1-47 of this Complaint.

19          49.      Within four years past and prior to the commencement of this action, Panasonic

20 delivered, furnished, rendered, or supplied audio systems equipment to BMG at their special

21 instances and request.

22          50.      At all times mentioned, said audio systems equipment had a reasonable value of at

23 least $417,000.18, with interest accruing from and after April 7, 2016 until paid in full.

24                                         PRAYER FOR RELIEF

25          WHEREFORE, Panasonic prays for judgment as to each of its claims for relief against

26 BMG as follows:

27                1. For damages in an amount to be proven at trial;

28                2. For pre-judgment and post-judgment interest at the legal rate;

                                                       6
                                           PLAINTIFF’S COMPLAINT
         Case 3:19-cv-07075 Document 1 Filed 10/28/19 Page 7 of 7



 1           3. For reasonable attorney’s fees, and other costs of suit herein incurred; and

 2           4. Leave to amend this Complaint to conform to the evidence produced in discovery

 3              and at trial; and

 4           5. Such other and further relief as the Court may deem just and proper.

 5

 6 DATED: October 28, 2019                 MCGUIREWOODS LLP

 7

 8                                         By: /s/ Alicia A. Baiardo
                                               Alicia A. Baiardo
 9                                             Attorneys for Panasonic Corporation of North
                                               America
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   7
                                       PLAINTIFF’S COMPLAINT
